                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRANDON HARPER,                                   )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:20-CV-390-SRC
                                                  )
RAUL BANASCO, d/b/a ST. LOUIS                     )
COUNTY DEPARTMENT OF                              )
JUSTICE SERVICES,                                 )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. For the following reasons, the petition will be denied.

                                            Background

       Petitioner is a federal pre-trial detainee currently being held at the St. Louis County Justice

Center. On September 19, 2019, petitioner was indicted in this Court on two counts of aggravated

identity theft, three counts of bank fraud, three counts of wire fraud, and one count of access device

fraud. See United States v. Harper, No. 4:19-CR-761-SRC (E.D. Mo. filed Sept. 19, 2019). On

the government’s motion, the Court ordered petitioner to be detained pending trial, finding that

“[t]here is no condition, or combination of conditions, that would reasonably ensure [petitioner’s]

appearance as well as the safety of the community.” Id. at ECF No. 18.

                                             Discussion

       In his § 2241 petition, petitioner alleges he was unlawfully arrested and is being unlawfully

detained without bond. He cites to a “treaty with Morocco June 28 and July 15, 1786” in support

of his argument, stating that “if any Moor shall bring Citizens of the United States or their Effect
to His Majesty, the citizens shall immediately be set at Liberty and their Effects restored.” He

also cites the treaty of Morocco to support his argument that “[n]o vessel shall be detained in Port

on any presence whatever, nor be obligated to take on board any article without the consent of the

Commander, who shall be at full Liberty to agree for the freight of any Goods he takes on Board.”

       For a writ of habeas corpus to be granted under § 2241, petitioner must be in custody in

violation of the Constitution or laws or treaties of the United States. See 28 U.S.C. § 2241(c).

Fatal to petitioner’s assertion of unlawful custody is the non-recognition of the Moorish Nation as

a sovereign state by the United States. See Benton-El v. Odom, 2007 WL 1812615 *6 (M.D. Ga.

June 19, 2007) (citing Osiris v. Brown, 2004 WL 2044904 *2 (D.N.J. Aug. 24, 2005) and Khattab

El v. United States Justice Dept., 1988 WL 5117 *2 (E.D. Pa. Jan. 22, 1988)). Petitioner cannot

unilaterally bestow sovereign immunity upon himself. See United States v. Lumumba, 741 F.2d

12, 15 (2d Cir. 1984). Petitioner’s purported status as a Moorish-American citizen does not

enable him to violate federal laws without consequence. As a result, petitioner’s allegations are

legally frivolous.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 is DISMISSED.

       An Order of Dismissal shall accompany this Memorandum and Order.

       Dated this 27th day of March, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE


                                                -2-
